Case 18-50214-rlj11 Doc 457 Filed 10/29/18              Entered 10/29/18 14:22:43               Page 1 of 14



CASE NAME:                 Reagor-Dykes Plainview, LP

CASE NUMBER:               18-50218

JUDGE:                     Robert Jones


                            UNITED STATES BANKRUPTCY COURT

                      NORTHERN & EASTERN DISTRICTS OF TEXAS

                                            REGION 6

                              MONTHLY OPERATING REPORT

              MONTH ENDING:                    August            2018
                                                MONTH             YEAR



IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


RESPONSIBLE PARTY:

                                                              Chief Restructuring Officer
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                             TITLE

Robert Schleizer                                              26-Oct-18
PRINTED NAME OF RESPONSIBLE PARTY                                                       DATE




PREPARER:

                                                              Chief Financial Officer
ORIGINAL SIGNATURE OF PREPARER                                                          TITLE

Lyndon James                                                  October 26+, 2018
PRINTED NAME OF PREPARER                                                                DATE
               Case 18-50214-rlj11 Doc 457 Filed 10/29/18           Entered 10/29/18 14:22:43        Page 2 of 14

Reagor Dykes Plainview
Case Number: 18-20218                                                                                            MOR - 1
MOR-1 - Assets                                                                                                   (Assets)


                                                                    Filing Date
                          Balance Sheet                  Notes                     8/31/2018
                                                                     8/01/18

         ASSETS
           UNRESTRICTED CASH                               8.1          158,236         81,716
           RESTRICTED CASH                                 8.2        2,037,882      1,959,882
           TOTAL CASH                                                 2,196,119      2,041,599
           ACCOUNTS RECEIVABLE (NET)                                  1,414,088      1,398,227
           INVENTORY                                                 10,296,320     10,295,710
           NOTES RECEIVABLE                                                 -              -
           PREPAID EXPENSES                                                 -              -
           OTHER (ATTACH LIST)                                              -              -
           TOTAL CURRENT ASSETS                                      13,906,527     13,735,536

           PROPERTY, PLANT & EQUIPMENT                                  338,191        338,191
           LESS: ACCUMULATED DEPRECIATION                               (61,048)       (63,240)
           NET PROPERTY, PLANT & EQUIPMENT                              277,143        274,951

           NOTES RECEIVABLE - DUE FROM INSIDERS                         159,333        159,333
           OTHER ASSETS - NET OF AMORT                                      -              -
           OTHER (ATTACH LIST)                                              -              -
           TOTAL ASSETS                                              14,343,002     14,169,820


Notes:
 8.1     August 2018 includes $113,000 reclassification from cash of FMCC Cash Management account to an offset to secured debt
 8.2     August 2018 includes transfer to Unrestricted Cash to fund opening balances in the DIP Postpetition bank accounts;
   Case 18-50214-rlj11 Doc 457 Filed 10/29/18                  Entered 10/29/18 14:22:43          Page 3 of 14
Reagor Dykes Plainview                                                                           Support for
Case Number: 18-20218                                                                           MOR - 1 Assets
Support MOR-1 - Assets


                                                                    Filing Date
                                                            Notes                 8/31/2018
                                                                     8/01/18
    ACCOUNTS RECEIVABLE
      AR - Vehicles                                                  1,240,227     1,224,390
      AR - Parts, Service, & Body Shop                                 211,589       211,566
      AR - Holdback                                                    182,396       182,396
      AR - Incentives                                                  179,302       179,302
      AR - Finance                                                     124,699       124,699
      AR - Warranty                                                     64,385        64,385
      AR - Employees                                                     4,385         4,385
      Allowance for Doubtful Acct                                     (592,895)     (592,895)
                             TOTAL ACCOUNTS RECEIVABLE:              1,414,087     1,398,226

    INVENTORY
       Vehicles                                                      9,870,854     9,870,854
       Parts                                                           425,466       424,856
                                         TOTAL INVENTORY:           10,296,320    10,295,710

    PROPERTY PLANT AND EQUIPMENT
       Real Property                                                   186,033       186,033
       Autos, Machinery & Equipment                                     94,631        94,631
       Office, Furniture & Fixtures                                     57,527        57,527
                  TOTAL PROPERTY PLANT AND EQUIPMENT:                  338,191       338,191
       Less: Accumulated Depreciation
        Accum Dep - Real Property                                      (11,136)      (11,563)
        Accum Dep - Autos, Machinery & Equipment                       (31,009)      (32,102)
        Accum Dep - Office, Furniture & Fixtures                       (18,903)      (19,575)
                   TOTAL ACCUMULATATED DEPRECIATION:                   (61,048)      (63,240)
                  PROPERTY PLANT AND EQUIPMENT (NET):                  277,143       274,951

    NOTES RECEIVABLE - DUE FROM INSIDERS
      Rick Dykes                                                        79,667        79,667
      Bart Reagor                                                       79,667        79,667
           TOTAL NOTES RECEIVABLE - DUE FROM INSIDERS:                 159,333       159,333
      Case 18-50214-rlj11 Doc 457 Filed 10/29/18      Entered 10/29/18 14:22:43       Page 4 of 14

Reagor Dykes Plainview                                                                    MOR - 1
Case Number: 18-20218                                                                    (Liabilities
MOR-1 - Liabilities & Equity                                                              & Equity)


                                                          Filing Date
                                              Notes                       8/31/2018
                                                           8/01/18


   POSTPETITION LIABILITIES
      ACCOUNTS PAYABLE                                       NA                  -
      TAXES PAYABLE                                          NA                5,521
      NOTES PAYABLE                                          NA                  -
      PROFESSIONAL FEES                                      NA                  -
      SECURED DEBT                                           NA                  -
      OTHER (ATTACH LIST)                                    NA                9,837
      Total Postpetition Liabilities                                          15,359

   PREPETITION LIABILITIES
      SECURED DEBT                                          20,308,836     20,195,836
      PRIORITY DEBT                                             91,026         35,389
      UNSECURED DEBT                                         1,102,988      1,102,988
      OTHER (ATTACH LIST)                                          -              -
      Total Prepetition Liabilities                         21,502,850     21,334,212
      Total Liabilities                                     21,502,850     21,349,571

   EQUITY
      PREPETITION OWNERS' EQUITY                            (7,159,847)    (7,159,847)
      POSTPETITION CUMULATIVE 

                              PROFIT OR (LOSS)                     -          (19,904)
      DIRECT CHARGES TO EQUITY
(ATTACH EXPLANATION)                -              -
      TOTAL EQUITY                                          (7,159,847)    (7,179,751)

   TOTAL LIABILITIES AND EQUITY                             14,343,002     14,169,820
Case 18-50214-rlj11 Doc 457 Filed 10/29/18                                    Entered 10/29/18 14:22:43                      Page 5 of 14
Reagor Dykes Plainview
                                                                                                                          Support for
Case Number: 18-20218                                                                                                   MOR - 1 Liabilities
Support MOR-1 - Liabilities & Equity                                                                                       & Equity
Prepetition Liabilities & Equity                                                                                         (Prepetition)

                                                                                 Filing Date
                                                                      Notes                      8/31/2018
                                                                                  8/01/18

           NOTES PAYABLE - SECURED
             Ford Motor Credit (FMCC)                                              15,964,252    15,964,252
             Less Cash Management Offset                                8.1                -       (113,000)
             NET FMCC NOTES PAYABLE                                                15,964,252    15,851,252
             First Capital Bank                                         8.2         2,442,093     2,442,093
             VISTA Bank CD LOC                                                        848,444       848,444
             VISTA CD Zurich                                                          596,880       596,880
             AIM Bank                                                                 457,167       457,167
             TOTAL NOTES PAYABLE - SECURED                                         20,308,836    20,195,836
           OTHER SECURED DEBT
             None                                                                                       -
             TOTAL OTHER SECURED DEBT                                                      -            -

      TOTAL SECURED PREPETITION LIABILITIES                                        20,308,836    20,195,836


           UNSECURED PREPETITION LIABILITIES (PRIORITY)
             Wages Payable                                                             71,118        15,272
             Accrued Payroll Taxes                                                     17,914        18,123
             Accrued Unemployment Tax                                                      209          209
             Sales Taxes Payable                                                         1,786        1,786
       TOTAL UNSECURED PREPETITION LIABILITIES (PRIORITY)                              91,026        35,389


           UNSECURED PREPETITION LIABILITIES (NON-PRIORITY)
             AP - Vehicle Lien Payoff                                                 355,798       355,798
             AP Dealer Trade                                                          258,959       258,959
             AP Trade                                                                 197,811       197,811
             AP Other                                                                 148,040       148,040
             Sales Tax Payable - Vehicle                                              105,844       105,844
             AP Customer Accommodations                                                31,604        31,604
             Vehicle Inventory Tax (VIT) Payable                                         4,933        4,933
             Service Contract Payable                                                                   -
             Warranty Payable                                                                           -
       TOTAL UNSECURED PREPETITION LIABILITIES (NON-PRIORITY)                       1,102,988     1,102,988


       TOTAL PREPETION LIABILITIES                                                 21,502,850    21,334,213

Notes:
   8.1 Change represents reclass from FMCC Cash Management to Notes Payable - Contra Account named Cash Management Offset;
   8.2 First Capital NP agreement holds each RDAG bankruptcy entity, except Reagor Dykes Motors (SDF) for outstanding loan
       amount. Loan is fully collateralized by certificate of deposit from Reagor Dykes Motors.
Case 18-50214-rlj11 Doc 457 Filed 10/29/18       Entered 10/29/18 14:22:43     Page 6 of 14

     Reagor Dykes Plainview                                          Support for
     Case Number: 18-20218                                             MOR - 1
     Support MOR-1 - Liabilities                                      Liabilities
     Postpetition Liabilities                                       (Postpetition)


                                               Notes   8/31/2018

         ACCOUNTS PAYABLE
            AP Trade
            AP Dealer Trade
            AP Customer Accommodations
            AP - Vehicle Lien Payoff
                   TOTAL ACCOUNTS PAYABLE:                    -

         TAXES PAYABLE
            Payroll Tax                                     5,521
            Property Tax
            Sales Tax
            Vehicle Inventory Tax (VIT)
            Other Taxes
                        TOTAL TAXES PAYABLE:                5,521



         PROFESSIONAL FEES
         SECURED DEBT

         OTHER ACCRUED EXPENSES
            Wages Payable                                   9,837
            Other Accrued
             TOTAL OTHER ACCRUED EXPENSES:                  9,837



         TOTAL POSTPETITION LIABILITIES                    15,359
Case 18-50214-rlj11 Doc 457 Filed 10/29/18     Entered 10/29/18 14:22:43       Page 7 of 14
Reagor Dykes Plainview                                                      MOR - 2
Case Number: 18-20218                                                       (Income
MOR-2                                                                     Statement)

   INCOME STATEMENT                                Notes   Aug 2018       Filing to Date
   REVENUE
        GROSS REVENUES                                         10,216            10,216
        VEHICLES (New and Used)                                                     -
        FINANCE, INSURANCE AND WARRANTY                                             -
        SERVICE AND PARTS                                       2,032             2,032
        LESS: RETURNS & DISCOUNTS                                                   -
        NET REVENUE                                            12,248            12,248
   COST OF GOODS SOLD
        VEHICLES (NEW AND USED)                                                      -
        FINANCE, INSURANCE AND WARRANTY                                              -
        SERVICE AND PARTS                                         610                610
        LESS: RETURNS & DISCOUNTS                                                    -
        TOTAL COST OF GOODS SOLD                                  610                610
   OPERATING EXPENSES
        OFFICER / INSIDER COMPENSATION                                               -
        SELLING & MARKETING                                                          -
        GENERAL & ADMINISTRATIVE                               31,542             31,542
        RENT & LEASE                                                                 -
        OTHER (ATTACH LIST)                                                          -
        TOTAL OPERATING EXPENSES                                31,542            31,542
        INCOME BEFORE NON-OPERATING INCOME AND EXPENSES        (19,904)          (19,904)
   OTHER INCOME & EXPENSES
        NON-OPERATING INCOME (ATTACH LIST)                                           -
        NON-OPERATING EXPENSE (ATTACH LIST)                                          -
        INTEREST EXPENSE                                                             -
        DEPRECIATION / DEPLETION                                                     -
        AMORTIZATION                                                                 -
        OTHER (ATTACH LIST)                                                          -
        NET OTHER (INCOME) & EXPENSES                              -                 -
   REORGANIZATION EXPENSES
        PROFESSIONAL FEES                                                            -
        U.S. TRUSTEE FEES                                                            -
        OTHER (ATTACH LIST)                                                          -
        TOTAL REORGANIZATION EXPENSES                              -                 -
        INCOME TAX
        NET PROFIT (LOSS)                                      (19,904)          (19,904)
Case 18-50214-rlj11 Doc 457 Filed 10/29/18                           Entered 10/29/18 14:22:43               Page 8 of 14
                                                                                                                 MOR-3
                                                                                         (Cash Receipts and Disbursements)
CASE NAME:                  Reagor-Dykes Plainview, LP

CASE NUMBER:                18-50218
MONTH OF AUGUST 2018



CASH RECEIPTS AND DISBURSEMENTS                     NOTES   Aug-18         Sep-18           18-Oct          QUARTER
1.    CASH - BEGINNING OF MONTH                                      -          36,480           36,480
RECEIPTS FROM OPERATIONS
2. CASH - SALES AND SERVICE                                      28,109                                            28,109
COLLECTION OF ACCOUNTS RECEIVABLE
3.    PREPETITION                                                                                                     -
4.    POSTPETITION                                                                                                    -
5.  TOTAL OPERATING RECEIPTS                                     28,109             -                -             28,109
NON-OPERATING RECEIPTS
6.    LOANS & ADVANCES (ATTACH LIST)                                 -                                                -
7.    SALE OF ASSETS                                                                                                  -
8.    OTHER (ATTACH LIST)                                        78,000                                            78,000
9.    TOTAL NON-OPERATING RECEIPTS                               78,000             -                -             78,000
10.   TOTAL RECEIPTS                                            106,109             -                -            106,109
11. TOTAL CASH AVAILABLE                                        106,109         36,480           36,480
OPERATING DISBURSEMENTS
12.   NET PAYROLL                                                69,429                                            69,429
13.   PAYROLL TAXES PAID                                             -                                                -
14.   SALES, USE & OTHER TAXES PAID                                  -                                                -
15.   SECURED / RENTAL / LEASES                                      148                                              148
16.   UTILITIES                                                      -                                                -
17.   INSURANCE                                                      -                                                -
18.   INVENTORY PURCHASES                                            -                                                -
19.   VEHICLE EXPENSES                                               -                                                -
20.   TRAVEL                                                         -                                                -
21.   ENTERTAINMENT                                                  -                                                -
22.   REPAIRS & MAINTENANCE                                          -                                                -
23.   SUPPLIES                                                       -                                                -
24.   ADVERTISING                                                    -                                                -
25.   OTHER (ATTACH LIST)                                             52                                               52
26. TOTAL OPERATING DISBURSEMENTS                                69,629             -                -             69,629
REORGANIZATION EXPENSES
27.   PROFESSIONAL FEES                                                                                               -
28.   U.S. TRUSTEE FEES                                                                                               -
29.   OTHER (ATTACH LIST)                                                                                             -
30.   TOTAL REORGANIZATION EXPENSES                                  -              -                -                -
31.   TOTAL DISBURSEMENTS                                        69,629             -                -             69,629
32.   NET CASH FLOW                                              36,480             -                -             36,480
33.   CASH - END OF MONTH                                        36,480         36,480           36,480
Case 18-50214-rlj11 Doc 457 Filed 10/29/18                                             Entered 10/29/18 14:22:43                            Page 9 of 14
                                                                                                                                  Support for MOR -
                                                                                                                                  3
CASE NAME:                   Reagor-Dykes Amarillo, LP

 CASE NUMBER:                18-50216
d: 08/01/18 to 08/31/18

Reagor-Dykes Plainview, LP - Operating Account
CASH RECEIPTS DETAIL                                                                                                Account No:          216451134



    Date                                 Payer                                                   Description                           Amount
CASH RECEIPTS DETAIL                                                                                                Account No:          216451134

    08/10/18 Reagor-Dykes Auto Plainview, LP                               Transfer from payroll Acct #218358134                           16,837.62

                                                                           Total Cash Receipts                                             16,837.62

CASH DISBURSEMENTS DETAIL

Date           Check No.     Payee                                         Description (Purpose)                                  Amount

    08/13/18 EFT             Metro Self Storage                            Storage                                                            148.00
    08/31/18 EFT             Prosperity Bank                               Bank Fees                                                           18.06

                                                                           Total Cash Disbursements                                           166.06

Reagor-Dykes Plainview, LP- Payroll Account
CASH RECEIPTS DETAIL                                                                                                Account No:          216451142

    Date                                 Payer                                                   Description                           Amount

    08/02/18   Transfer from American Century Fund                         Initial deposit                                                  78,000.00
    08/06/18   Specific payer information not captured on deposit detail   Service                                                              23.73
    08/06/18   Specific payer information not captured on deposit detail   Gross Sales Proceeds                                             15,837.18
    08/06/18   Specific payer information not captured on deposit detail   Service                                                             126.32
    08/09/18   Specific payer information not captured on deposit detail   Service                                                             350.39
    08/09/18   Specific payer information not captured on deposit detail   Service                                                             500.00
    08/10/18   Reagor-Dykes Plainview, LP                                  Transfer to operating acct#218358126                            (16,837.62)
    08/17/18   Specific payer information not captured on deposit detail   Gross Sales Proceeds                                                737.14
    08/17/18   Specific payer information not captured on deposit detail   Gross Sales Proceeds                                              3,062.37
    08/20/18   Specific payer information not captured on deposit detail   Gross Sales Proceeds                                                756.80
    08/20/18   Specific payer information not captured on deposit detail   Gross Sales Proceeds                                              3,938.00
    08/21/18   Specific payer information not captured on deposit detail   Gross Sales Proceeds                                                441.44
    08/22/18   Specific payer information not captured on deposit detail   Gross Sales Proceeds                                                642.00
    08/23/18   Specific payer information not captured on deposit detail   Gross Sales Proceeds                                                638.71
    08/28/18   Specific payer information not captured on deposit detail   Service                                                             364.50
    08/31/18   Specific payer information not captured on deposit detail   Service                                                             690.62

                                                                           Total Cash Receipts                                             89,271.58
CASH DISBURSEMENTS DETAIL

    Date        Check No.                         Payee                                   Description (Purpose)                        Amount

    08/02/18   4415          Alec Estes                                    Payroll for pay period ending 07/28/18                             716.79
    08/02/18   4416          Heriberto Garcia                              Payroll for pay period ending 07/28/18                           1,609.00
    08/02/18   4417          Nathan Hambin                                 Payroll for pay period ending 07/28/18                             826.89
    08/02/18   4418          Kelly Loredo-DeLeon                           Payroll for pay period ending 07/28/18                           1,510.33
    08/02/18   4419          matthew Salazar                               Payroll for pay period ending 07/28/18                             695.85
    08/02/18   4420          Nikki Wall-White                              Payroll for pay period ending 07/28/18                             638.02
    08/02/18   4421          Erik Demster                                  Payroll for pay period ending 07/28/18                           1,264.46
    08/02/18   4422          Derel Franco                                  Payroll for pay period ending 07/28/18                             765.91
    08/02/18   4423          Jonathan Delarosa                             Payroll for pay period ending 07/28/18                             727.21
    08/02/18   4424          David H Andrai                                Payroll for pay period ending 07/28/18                             912.43
    08/02/18   4425          Trey Braxton                                  Payroll for pay period ending 07/28/18                             687.21
    08/02/18   4426          Malachi Delapaz                               Payroll for pay period ending 07/28/18                             490.91
    08/02/18   4427          Valerie Esquivel                              Payroll for pay period ending 07/28/18                             168.08
Case 18-50214-rlj11 Doc 457 Filed 10/29/18                      Entered 10/29/18 14:22:43                    Page 10 of 14
                                                                                                     Support for MOR -
                                                                                                     3
 CASE NAME:               Reagor-Dykes Amarillo, LP

 CASE NUMBER:             18-50216
d: 08/01/18 to 08/31/18

    08/02/18   4428       Roberto Guerrero            Payroll for pay period ending 07/28/18                    629.53
    08/02/18   4429       Avysh Hervey                Payroll for pay period ending 07/28/18                    822.15
    08/02/18   4430       Gerardo Mora                Payroll for pay period ending 07/28/18                  1,304.03
    08/02/18   4431       Andrew Rogers               Payroll for pay period ending 07/28/18                  2,372.81
    08/02/18   4432       Nicolas Ruiz                Payroll for pay period ending 07/28/18                    589.22
    08/02/18   4433       Melviin Shivers             Payroll for pay period ending 07/28/18                  1,053.26
    08/02/18   4434       Antonio Sosa                Payroll for pay period ending 07/28/18                  1,115.38
    08/02/18   4435       Mark Warren                 Payroll for pay period ending 07/28/18                    641.31
    08/02/18   4436       Jason White                 Payroll for pay period ending 07/28/18                  1,212.22
    08/02/18   4437       Demi Arrendondo             Payroll for pay period ending 07/28/18                    797.12
    08/02/18   4438       Elaina Cabral               Payroll for pay period ending 07/28/18                  1,710.71
    08/02/18   4439       Destany Delacruz            Payroll for pay period ending 07/28/18                    730.44
    08/02/18   4440       Linda Hernandez             Payroll for pay period ending 07/28/18                    746.43
    08/02/18   4441       Stephanie Hernandez         Payroll for pay period ending 07/28/18                    440.61
    08/02/18   4442       Marissa Pantoja             Payroll for pay period ending 07/28/18                    915.40
    08/02/18   4443       Danielle Rosales            Payroll for pay period ending 07/28/18                    552.30
    08/02/18   4444       Mercedes Vera               Payroll for pay period ending 07/28/18                    818.51
    08/09/18   4445       Capital Bank & Trust        Employee benefits 401k                                  1,913.73
    08/11/18   4446       Thomas Curry                Commission for pay period ending 08/4/18                1,881.89
    08/11/18   4447       Jacob Degollado             Commission for pay period ending 08/4/18                  771.42
    08/11/18   4448       Michelle Duran              Commission for pay period ending 08/4/18                4,382.58
    08/11/18   4449       Wade McClintock             Commission for pay period ending 08/4/18                4,406.23
    08/11/18   4450       Jose A Medina               Commission for pay period ending 08/4/18                2,800.55
    08/11/18   4451       Paul Ramirez                Commission for pay period ending 08/4/18                2,768.92
    08/11/18   4452       Leann Ruiz                  Commission for pay period ending 08/4/18                1,575.19
    08/11/18   4453       Anson Salazar               Commission for pay period ending 08/4/18                1,399.07
    08/11/18   4454       Lamin Sawaneh               Commission for pay period ending 08/4/18                1,850.34
    08/11/18   4455       Lincoln Zapata              Commission for pay period ending 08/4/18                  770.63
    08/11/18   4456       Heriberto Garcia            Payroll for Final pay period ending 08/10/18              823.26
    08/11/18   4457       Nathan Hamblin              Payroll for Final pay period ending 08/10/18              485.45
    08/11/18   4459       Matthew Salazar             Payroll for Final pay period ending 08/10/18              161.25
    08/11/18   4460       Nikki Wall-White            Payroll for Final pay period ending 08/10/18              259.25
    08/11/18   4461       Eric Demster                Payroll for Final pay period ending 08/10/18            1,065.58
    08/11/18   4462       Jonathan Delarosa           Payroll for Final pay period ending 08/10/18              282.30
    08/11/18   4463       David H Andrae              Payroll for Final pay period ending 08/10/18              107.37
    08/11/18   4464       Trey Braxton                Payroll for Final pay period ending 08/10/18              220.03
    08/11/18   4465       Malachi Delapaz             Payroll for Final pay period ending 08/10/18              109.44
    08/11/18   4466       Roberto Guerrero            Payroll for Final pay period ending 08/10/18               91.39
    08/11/18   4467       Avysh Hervey                Payroll for Final pay period ending 08/10/18              252.38
    08/11/18   4468       Gerardo Mora                Payroll for Final pay period ending 08/10/18              366.15
    08/11/18   4469       Nicholas Ruiz               Payroll for Final pay period ending 08/10/18              152.37
    08/11/18   4472       Antonio Sosa                Payroll for Final pay period ending 08/10/18              148.96
    08/11/18   4473       Mark Warren                 Payroll for Final pay period ending 08/10/18              331.06
    08/11/18   4474       Demi Arredondo              Payroll for Final pay period ending 08/10/18              290.98
    08/11/18   4475       Destany Delacruz            Payroll for Final pay period ending 08/10/18              284.91
    08/11/18   4476       Melvin Shivers              Payroll for Final pay period ending 08/10/18              370.90
    08/11/18   4476       Linda Hernandez             Payroll for Final pay period ending 08/10/18              139.44
    08/11/18   4477       Marissa Pantoja             Payroll for Final pay period ending 08/10/18              310.37
    08/11/18   4478       Danielle Rosales            Payroll for Final pay period ending 08/10/18              281.05
    08/11/18   4479       Mercedes Vera               Payroll for Final pay period ending 08/10/18              281.41
    08/11/18   4480       Valerie Exquivel            Commission for pay period ending 08/4/18                1,399.10
    08/16/18   4481       Alec Estes                  Payroll for pay period ending 08/16/18                    540.99
    08/16/18   4482       Kelly Loredo-DeLeon         Payroll for pay period ending 08/16/18                    864.36
    08/16/18   4485       Derek Franco                Payroll for pay period ending 08/16/18                    382.75
    08/16/18   4486       Andrew Rogers               Payroll for pay period ending 08/16/18                  1,175.48
    08/16/18   4487       Jason White                 Payroll for pay period ending 08/16/18                    611.43
    08/16/18   4489       Elaina Cabral               Payroll for pay period ending 08/16/18                  1,845.71
    08/16/18   4490       Nikki Wall-White            Payroll for pay period ending 08/16/18                     73.88
    08/30/18   4492       Kelly Loredo-DeLeon         Payroll for pay period ending 08/30/18                    487.90
    08/30/18   4493       Andrew Rogers               Payroll for pay period ending 08/30/18                    960.26
    08/30/18   4494       Elaina Cabral               Payroll for pay period ending 08/30/18                  2,286.55
    08/31/18   EFT        Prosperity Bank             Bank Fees                                                  34.42

                                                      Total Cash Disbursements - Payroll Account             69,463.20
      Case 18-50214-rlj11 Doc 457 Filed 10/29/18                            Entered 10/29/18 14:22:43                 Page 11 of 14
                                                                                                                               MOR - 4
                                                                                                                        (AR, AP Aging;
                                                                                                                       Taxes AP Status)
CASE NAME:                     Reagor-Dykes Plainview, LP

CASE NUMBER:                   18-50218                                                 MONTH:               August 2018

                                                       Filing Date
ACCOUNTS RECEIVABLE AGING                                8/01/18                Aug-18              Sep-18                   Oct-18
1.      0-30                                                  1,712,543              1,696,682
2.      31-60                                                  284,958                   284,958
3.      61-90                                                       5,199                  5,199
4.      91+                                                         4,283                  4,283
5.      TOTAL ACCOUNTS RECEIVABLE                             2,006,983              1,991,122                 -                         -
6.      AMOUNT CONSIDERED UNCOLLECTIBLE                         592,895                592,895
7.      ACCOUNTS RECEIVABLE (NET)                             1,414,087              1,398,226                 -                         -


AGING OF POSTPETITION TAXES AND PAYABLES                                             MONTH:                  August 2018

                                       0-30                 31-60               61-90                91+
TAXES PAYABLE                         DAYS                  DAYS                DAYS                DAYS                    TOTAL
1.      FEDERAL                               5,478                                                                                    5,478
2.      STATE                                   43                                                                                        43
3.      LOCAL                                                                                                                            -
4.      OTHER (ATTACH LIST)                                                                                                              -
5.      TOTAL TAXES PAYABLE                   5,521                   -                      -                 -                       5,521

6.      ACCOUNTS PAYABLE                      9,837                                                                                    9,837


STATUS OF POSTPETITION TAXES                                                         MONTH:                  August 2018

                                                      BEGINNING                AMOUNT                                       ENDING
                                                         TAX                WITHHELD AND/          AMOUNT                     TAX
FEDERAL                                               LIABILITY              0R ACCRUED             PAID                   LIABILITY
1.      WITHHOLDING                                                                        1,554                                       1,554
2.      FICA-EMPLOYEE                                                                      1,957                                       1,957
3.      FICA-EMPLOYER                                                                    1,956.8                                      1,956.8
4.      UNEMPLOYMENT                                                                        10.8                                        10.8
5.      INCOME                                                                                                                           -
6.      OTHER (ATTACH LIST)                                                                                                              -
7.      TOTAL FEDERAL TAXES                                           -                  5,478.4               -                      5,478.4
STATE AND LOCAL
8.      WITHHOLDING                                                                                                                      -
9.      SALES                                                                                                                            -
10.     EXCISE                                                                                                                           -
11.     UNEMPLOYMENT                                                                        43.0                                        43.0
12.     REAL PROPERTY                                                                                                                    -
13.     PERSONAL PROPERTY                                                                                                                -
14.     OTHER (ATTACH LIST)                                                                                                              -
15.     TOTAL STATE & LOCAL                                           -                     43.0               -                        43.0
16.     TOTAL TAXES                                                   -                  5,521.4               -                      5,521.4
                              Case 18-50214-rlj11 Doc 457 Filed 10/29/18                            Entered 10/29/18 14:22:43        Page 12 of 14

                                                                                                                                                                       MOR-5
                                                                                                                                                          (Bank Reconciliation)
CASE NAME:                Reagor-Dykes Plainview, LP


CASE NUMBER:              18-50218
MONTH OF AUGUST 2018                                                                                                                      MONTH:         August 2018




                                                    Post Petition   Post Petition    Pre Petition    Pre Petition
BANK RECONCILIATIONS                                  Operating        Payroll        Operating       Operating
                                                     Account #1      Account #2      Account #3      Account #4
A.      BANK:                                      Prosperity Bank Prosperity Bank    IBC Bank         FMCC
B.      ACCOUNT NUMBER:                                 1134            1142            1862            1206                                                       TOTAL
C.      PURPOSE (TYPE):                               Operating        Payroll        Operating      Cash Mgt.
1.     BALANCE PER BANK STATEMENT                          16,672           20,296         38,322         113,000                                                       188,290
2.     ADD: TOTAL DEPOSITS NOT CREDITED                        -               -                                                                                            -
3.     SUBTRACT: OUTSTANDING CHECKS                            -               488                                                                                          488
4.     OTHER RECONCILING ITEMS                                                 -                         (113,000)                                                     (113,000)
5.     MONTH END BALANCE PER BOOKS                         16,672           19,808        38,322              -              -   -            -            -             74,802
6.     NUMBER OF LAST CHECK WRITTEN                           N/A            4,494
                                                                                                    Disclosed in SOFA as Cash;
                                                                                                    Reclassed against FMCC N/P

INVESTMENT ACCOUNTS

                                                        DATE OF       TYPE OF                                                                        PURCHASE     CURRENT
BANK, ACCOUNT NAME & NUMBER                            PURCHASE    INSTRUMENT                                                                          PRICE       VALUE
7.   Vista Bank                            3395                    Money Market                                                                                        1,550
8.   Vista Bank                            6842                    Savings                                                                                             5,364
9.   Vista Bank                            3213                    CD                                                                                                848,444
10   Vista Bank                            5371                    CD                                                                                                596,880
11   Aim Bank                              5671                    CD                                                                                                512,558
12   American Century Funds                 757                    Stock Funds                                                                                         2,000
13   American Century Funds                 325                    Stock Funds
14   American Century Funds                 803                    Stock Funds
15
16                          TOTAL INVESTMENTS                                                                                                              -           1,966,796


CASH

17                        CURRENCY ON HAND                                                                                                                                   -

18                        TOTAL CASH - END OF MONTH                                                                                                                    2,041,599
     Case 18-50214-rlj11 Doc 457 Filed 10/29/18                                      Entered 10/29/18 14:22:43                     Page 13 of 14
                                                                                                                                    MOR - 6
                                                                                                                                   (Payments to
                                                                                                                                    Insiders and
                                                                                                                                  Professionals)
CASE NAME:                   Reagor-Dykes Plainview, LP


CASE NUMBER:                 18-50218


                                                                                                  MONTH:           August 2018

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                             INSIDERS
                                        TYPE OF                AMOUNT               TOTAL PAID
            NAME                      PAYMENT                    PAID                 TO DATE
1.    N/A
2.
3.
4.
5.
6.           TOTAL PAYMENTS TO INSIDERS                                  -                           -


                                                                  PROFESSIONALS
                                 DATE OF COURT                                                                                     TOTAL
                               ORDER AUTHORIZING               AMOUNT                 AMOUNT               TOTAL PAID            INCURRED
             NAME                   PAYMENT                   APPROVED                 PAID                 TO DATE              & UNPAID
1.    N/A
2.
3.
4.
5.
6.    TOTAL PAYMENTS TO PROFESSIONALS                                                                -               -                      -


POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                             SCHEDULED               AMOUNTS
                                                              MONTHLY                  PAID                   TOTAL
                                                             PAYMENTS                 DURING                  UNPAID
                   NAME OF CREDITOR                             DUE                   MONTH                POSTPETITION
1.    N/A
2.
3.
4.
5.
6. TOTAL                                                                 -                           -               -
* For the 6 RDAG debtors, professional fees are estimated at $344,000 incurred for August 2018.
Case 18-50214-rlj11 Doc 457 Filed 10/29/18                                                          Entered 10/29/18 14:22:43                                         Page 14 of 14
                                                                                                                                                       MOR - 7

           CASE NAME:                    Reagor-Dykes Plainview, LP


           CASE NUMBER:                  18-50218

                                                                                                          MONTH:                    August 2018

           QUESTIONNAIRE

                                                                                                                              YES                     NO
           1.    HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                                                       X
                 THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
           2.    HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT                                                                                                      Note 8.1
                                                                                                                                                       X
                 OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
           3.    ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                                                                       X
                 LOANS) DUE FROM RELATED PARTIES?
           4.    HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES                                                                                              Note 8.2
                                                                                                                               X
                 THIS REPORTING PERIOD?
           5.    HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                                       X
                 DEBTOR FROM ANY PARTY?
           6.    ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                                          X
           7.    ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                                       X
                 PAST DUE?
           8.    ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                                      X
           9.    ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                                            X
           10.   ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                                       X
                 DELINQUENT?
           11.   HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                                       X
                 REPORTING PERIOD?
           12.   ARE ANY WAGE PAYMENTS PAST DUE?                                                                                                       X

           IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
           EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
             8.1 Funds Transferred from American Century Investment account to Post Petition DIP bank account to Prosperity Payroll Account;
             8.2 Wages payable accrued as of Filing Date of $71,118.20 were paid in August 2018;



           INSURANCE
                                                                                                                              YES                     NO
           1.    ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                                               X
                 NECESSARY INSURANCE COVERAGES IN EFFECT?
           2.    ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                                        X
           3.    PLEASE ITEMIZE POLICIES BELOW.


           IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
           CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
           BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                                                           INSTALLMENT PAYMENTS
                    TYPE OF                                                                                                     PAYMENT AMOUNT
                     POLICY                      CARRIER                          PERIOD COVERED                                   & FREQUENCY
           Workers' Compensation         Texas Mutual                              07/01/18 - 07/01/19                           $21,285 paid monthly
           General Liability             Travelers                            Renewed Eff 09/01/18 - 09/01/19          $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19) Note 8.3
           Property (Fire, Theft)        Travelers                            Renewed Eff 09/01/18 - 09/01/19          $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19) Note 8.3
           Vehicle                       Risk Point                                09/01/18 - 09/30/18               $30,000 paid monthly, for one month extension
           Other:
              Umbrella                   Travelers                            Renewed Eff 09/01/18 - 09/01/19          $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)   Note 8.3
              EE Benefits Liability      Travelers                            Renewed Eff 09/01/18 - 09/01/19          $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)   Note 8.3
              Auto Dealers GL            Travelers                            Renewed Eff 09/01/18 - 09/01/19          $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)   Note 8.3
              Crime, Cyber, Identity     Travelers                            Renewed Eff 09/01/18 - 09/01/19          $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)   Note 8.3


     Notes:
       8.3 Insurance policies are written through a non-debtor affiliate (Reagor Auto Mall, LTD) and premiums are allocated based on revenue,
           employee count, and other factors. The debtors allocated portion of the premiums is $13,214;
